          Case 6:19-cv-00631-ADA Document 8 Filed 11/21/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE WESTER DISTRICT OF TEXAS
                                     WACO DIVISION


SOLAS OLED LTD., an Irish corporation,
                                                             Civil Action No. 6:19-cv-00631
               Plaintiff,

v.

HP, INC., a Delaware corporation

               Defendant.


     DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO MOVE,
             ANSWER OR OTHERWISE RESPOND TO COMPLAINT

        Defendant HP, Inc. files this Unopposed Motion for an Extension of Time to Move,

Answer or Otherwise Respond to Plaintiff Solas OLED Ltd.’s Complaint, filed October 10, 2019

(ECF No. 1). Defendant was served with the Complaint on October 31, 2019. The answer to the

Complaint is currently due November 21, 2019. The parties have meet and conferred and agreed

on a forty six day (46) extension, making the new answer deadline January 6, 2020.

        Defendant respectfully requests that the Court grant this unopposed motion and extend its

deadline to move, answer or otherwise respond to the Complaint up to and through January 6,

2020.
          Case 6:19-cv-00631-ADA Document 8 Filed 11/21/19 Page 2 of 2



Dated: November 21, 2019                             Respectfully submitted,


                                                   By:/s/ Melissa R. Smith
                                                      Melissa R. Smith
                                                      Texas Bar No. 24001351
                                                      melissa@gillamsmithlaw.com
                                                      GILLAM & SMITH, LLP
                                                      303 South Washington Avenue
                                                      Marshall, Texas 75670
                                                      Tel: (903) 934-8450
                                                      Fax: (903) 934-9257

                                                      Counsel for HP Inc.




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on this the 21st day of November, 2019 to all counsel of record who are

deemed to have consented to electronic service via the Court’s CM/ECF system per Local Rule

CV-5(a)(3).


                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith




                                               2
